Wood, J. The appellant was indicted for carrying a pistol as follows: “The said defendant on the 16th day of July, 1906, in Calhoun County, State of Arkansas, did unlawfully carry a pistol as a weapon, said pistol being the kind that is carried in neither the army or navy of the United States, contrary to the form of the statutes and against the peace and dignity of the State.” The State proved that appellant had a pistol, in Calhoun County, in June, 1906, within a year before the indictment. There was a fuss between certain parties; and a witness saw a pistol drop out of appellant’s bosom, and saw him put it back. The size of the pistol was not shown. And the State did not attempt in any way to show that the pistol was not such as is used in the army or navy. The court correctly declared the law, but the proof was not sufficient to support the verdict. The Attorney General confesses error, the case being ruled by McDonald v. State, 83 Ark. 26. The confession is well taken, the judgment is reversed, and the cause is remanded for a new trial.